IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-40916
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LUIS ANTONIO RIVERA-HERNANDEZ, also known as
Cesar Javier Ibarra-Gaytan, also known as
Francisco Javier Ibarra-Gaytan,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-00-CR-1146-ALL
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Luis Antonio Rivera-Hernandez, federal prisoner # 84801-079,

appeals the denial of his motion for modification of sentence

pursuant to 18 U.S.C. § 3582(c)(2).    He argues that Amendment 632

is a clarification of U.S.S.G. § 2L1.2 and should be applied

retroactively.

     Amendments to the Sentencing Guidelines may not be applied

retroactively upon a motion under 18 U.S.C. § 3582(c)(2) unless

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40916
                               -2-

they are specifically set forth in U.S.S.G. § 1B1.10(c).

U.S.S.G. § 1B1.10(a), p.s. (Nov. 2001).   Amendment 632 is not

listed in U.S.S.G. § 1B1.10(c) and therefore may not be applied

retroactively under Rivera’s motion.   See United States v. Drath,

89 F.3d 216, 218 (5th Cir. 1996).   Accordingly, the district

court did not abuse its discretion when it denied Rivera’s

18 U.S.C. § 3582(c)(2) motion.

     AFFIRMED.